SAWYER, C. J.
We have examined the transcript and the grounds specified in the statement on motion for new trial, and it is perfectly plain that there is no error in them. The defendants claim to have acquired plaintiff’s title through a sale by a constable for assessments, attempted to be made under the provisions of the act of April 2, 1866, “concerning partnerships for mining purposes”: Laws 1866, p. 828.
If it be conceded that the plaintiff was a member of the “Shamrock Mining Company” and subject to be assessed, the evidence is insufficient to show that he was notified in the manner required by sections 2 and 4, or either of them. And the sale was void on that ground.
There is no evidence to show a forfeiture, or abandonment. The case is so plain that no argument can help the appellants; and to give time would be to delay the case to no purpose, and to the injury of respondents.
Judgment affirmed.
We concur: Sanderson, J.; Rhodes, J.; Crockett, J.; Sprague, J.